         Case 6:20-cv-00714-ADA Document 1 Filed 08/04/20 Page 1 of 16




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION

W. H. WALL FAMILY HOLDINGS,
LLLP,

     Plaintiff,
                                                  Jury Trial Demanded
v.
                                                  Civil Action No. 6:20-cv-00714
VERYAN MEDICAL LIMITED,

     Defendant.


                  COMPLAINT FOR PATENT INFRINGEMENT
       Pursuant to the Federal Rules of Civil Procedure, W. H. Wall Family

Holdings, LLLP (“WFH”) files its Complaint for Patent Infringement against

Defendant Veryan Medical Limited (“Defendant”), showing this Court as follows.

                              NATURE OF THE ACTION
       1.     WFH is the owner by assignment of U.S. Patent No. 6,974,475 (the

“ʼ475 Patent”). [A true and correct copy of the ʼ475 Patent is attached hereto as

Exhibit 1]. The ʼ475 Patent is a pioneering patent in the field of medical stent

technology, with a priority date of December 8, 1987, and a term ending on

December 12, 2022.

       2.     This action arises out of Defendant’s infringement of certain claims of

the ʼ475 Patent.
        Case 6:20-cv-00714-ADA Document 1 Filed 08/04/20 Page 2 of 16




                                    THE PARTIES
      3.     Plaintiff WFH is a limited liability limited partnership organized and

existing under the laws of the state of Georgia. WFH’s principal place of business

is in Stone Mountain, Georgia.

      4.     Upon information and belief, Defendant was founded in September

2005 as the result of research regarding vessel geometry, blood flow mechanics

and vascular disease performed at the Imperial College in London. Among other

things, Defendant develops, manufactures and distributes medical devices utilizing

the principle of biomimicry, i.e., devices that imitate structures occurring naturally

within the human body. Upon information and belief, Defendant is a limited

company organized under the laws of the United Kingdom, with its principal place

of business located at 15 City Business Centre, Brighton Rd, Horsham, West

Sussex, RH13 5BB SXW. Upon information and belief, Defendant does business

in the State of Texas, including in the Western District of Texas.

      5.     Upon information and belief, Defendant is owned by Otsuka Medical

Devices Co., Ltd., a holding company wholly-owned by Otsuka Holdings Co.,

Ltd., a multi-national company headquartered in Tokyo, Japan and listed on the

Tokyo Stock Exchange (the “TSE”) under code: 4578.




                                          2
        Case 6:20-cv-00714-ADA Document 1 Filed 08/04/20 Page 3 of 16




                              JURISDICTION AND VENUE
      6.     This action arises under the patent laws of the United States, namely

35 U.S.C. §§ 271, 281, and 284-285, among others.

      7.     This Court has subject matter jurisdiction pursuant to 28 U.S.C.

§§ 1331 and 1338(a).

      8.     Venue is proper in this judicial district pursuant to 28 U.S.C.

§ 1391(c). Defendant is a foreign entity and may be sued in any judicial district

under 28 U.S.C. § 1391(c)(3).

      9.     Upon information and belief, Defendant is subject to this Court’s

specific and general personal jurisdiction pursuant to due process and/or the Texas

Long Arm Statute, due at least to its substantial business in this State and judicial

district, including: (A) at least part of its infringing activities alleged herein; and

(B) regularly doing or soliciting business, engaging in other persistent conduct,

and/or deriving substantial revenue from goods sold and services provided to

Texas residents. For example, Defendant conducted its Evaluation of Safety and

Effectiveness of the BioMimics 3D Stent System (MIMICS-2) with patients at

Austin Heart Research in Austin, Cardiovascular Specialist of TX / North Austin

Medical Center in Austin, and Mission Research Institute/Guadalupe Regional

Medical Center, in New Braunfels—all within this District.




                                            3
        Case 6:20-cv-00714-ADA Document 1 Filed 08/04/20 Page 4 of 16




      10.    This Court has personal jurisdiction over Defendant, directly or

through intermediaries, including its U.S.-based direct sales team, because it has

committed acts within Texas giving rise to this action and/or has established

minimum contacts with Texas such that personal jurisdiction over Defendant

would not offend traditional notions of fair play and substantial justice.

      11.    Upon information and belief, Defendant has placed and continues to

place devices infringing the ʼ475 Patent into the stream of commerce via an

established distribution channel with the knowledge and/or intent that those

products were sold and continue to be sold in the United States, including in the

state of Texas and this District.

      12.    Upon information and belief, Defendant has significant ties to, and

presence in, the State of Texas and this District, making jurisdiction in this judicial

district both proper and convenient for this action.

                   ATHEROSCLEROSIS AND STENT TECHNOLOGY
      13.    Atherosclerosis is a buildup of cholesterol and fatty deposits, i.e.,

plaque, that narrows or blocks blood flow within arteries. Coronary artery disease

(“CAD”) is a form of atherosclerosis in which plaque narrows or blocks blood flow

in the arteries supplying the heart. Similarly, peripheral artery disease (“PAD”) is

a form of atherosclerosis in which plaque narrows or blocks blood flow in arteries

not leading to heart, such as those leading to an arm or leg.



                                           4
        Case 6:20-cv-00714-ADA Document 1 Filed 08/04/20 Page 5 of 16




      14.    These blockages, or atherosclerotic lesions, are frequently treated with

percutaneous transluminal intervention (PTI).

      15.    Initial PTI procedures included coronary angioplasty, first performed

by Andreas Greuntzig in 1977.

      16.    During an angioplasty procedure, a specially designed catheter with a

tiny balloon is carefully guided through the artery to the blockage, then inflated to

widen the opening and increase blood flow within the artery. Although largely

effective, angioplasty occasionally resulted in a number of adverse effects,

including damage to the artery or post-operative closure of the artery.

      17.    Over time, doctors have recognized that these adverse effects from

treating atherosclerosis with angioplasty alone may be mitigated by using stents in

conjunction with angioplasty. A stent is a wire mesh tube or “scaffold” that is

permanently implanted in the artery to keep the artery open and can be combined

with angioplasty to treat atherosclerosis. The stent helps support the inner wall of

the artery following the PTI procedure.

      18.    Generally speaking, there are two types of stents: (1) balloon-

expandable stents and (2) self-expandable stents.

      19.    Balloon-expandable stents are biased in a collapsed position and the

surgeon uses an angioplasty balloon to expand and set the stent within the arterial

segment containing the blockage. With balloon-expandable stents, a balloon is



                                          5
        Case 6:20-cv-00714-ADA Document 1 Filed 08/04/20 Page 6 of 16




inflated to compress the plaque that has built up inside the artery against the

artery’s wall. The stent, which was carried on the deflated balloon, expands when

the balloon expands, and is pushed into place in the artery. The balloon is then

deflated and removed along with the catheter, leaving the stent in place.

      20.    Self-expandable stents are biased in an expanded position but are

constrained within a delivery mechanism until placement, when the surgeon

removes the constraining device allowing expansion of the stent. With self-

expandable stents, the surgeon may also utilize balloon angioplasty to expand the

artery prior to stent placement.

                                   THE ʼ475 PATENT
      21.    In 1981, while he was working as a visiting clinical professor at

Emory Dental School, Dr. Wall became acquainted with Dr. Greuntzig, who had

recently joined the Emory faculty. Dr. Wall studied the balloon angioplasty therapy

pioneered by Dr. Greuntzig and concluded that arterial blockage would likely

return in patients—a condition referred to as restenosis. Dr. Wall considered this

issue and began working on ideas to address this problem. Initially, he tried to

develop an ultrasound method to remove the blockage.

      22.    After experimenting with this idea, Dr. Wall concluded that this

method was not a viable solution. On or about October 15, 1984, he conceived the

invention of inserting a sleeve into an artery following an angioplasty procedure.



                                          6
         Case 6:20-cv-00714-ADA Document 1 Filed 08/04/20 Page 7 of 16




The sleeve would then effectively hold open the artery and prevent restenosis. Dr.

Wall filed a disclosure document with the USPTO in December 1984, and filed

patent application no. 07/129,834 (the “ʼ834 Application”) on December 8, 1987.

        23.   The ʼ834 Application duly issued as the ʼ475 Patent on December 13,

2005.

        24.   WFH is the owner by assignment of all rights in the ʼ475 Patent.

        25.   The ʼ475 Patent relates generally to a prosthesis that can be inserted

into a bodily lumen while in a collapsed position, and then expanded in order to

prevent restenosis in the lumen. WFH has the right to enforce the ʼ475 Patent and

to recover all damages available under law.

        26.   As an example, Claim 39 of the ʼ475 Patent provides:

              39. A stent for placement into a narrowed opening of a lumen of the

        human body and for maintaining at least a minimum opening within the

        lumen, said stent comprising:

              a radially collapsible sleeve formed in a mesh and a coating applied

                 thereto,

              said sleeve defining a plurality of openings throughout the mesh to

                 allow tissue to grow therethrough, and

              said mesh being biased toward either its collapsed position or its

                 expanded position.



                                           7
          Case 6:20-cv-00714-ADA Document 1 Filed 08/04/20 Page 8 of 16




         27.   The ʼ475 Patent, and Dr. Wall’s invention described therein, have

been the subject of numerous articles, including a 2006 article in the Wall Street

Journal, entitled “Will Stent Makers Fight Dentist’s Patent Tooth and Nail?”

         28.   In 2008, Boston Scientific Corp. filed a well-publicized declaratory

judgment action, seeking to invalidate the ʼ475 Patent.

         29.   Since 2008, press articles have discussed settlements of WFH’s claims

of infringement of the ʼ475 Patent with a number of medical device manufacturers

such as Boston Scientific, Johnson & Johnson, and Abbott Laboratories, including

WFH’s settlement in 2020 with Celonova.

         30.   Defendant has had knowledge—or, with reasonable diligence would

have had knowledge—of the ʼ475 Patent since at least 2016.

                          DEFENDANT’S BIOMIMICS STENT
         31.   Among other things, Defendant designs, develops, manufactures,

imports, sells and offers for sale stent products, including the BioMimics 3D®

vascular stent system (the “BioMimics Stent System”).

         32.   The BioMimics Stent System comprises a stent for placement into a

narrowed opening of a lumen of the human body and for maintaining at least a

minimum opening within the lumen. As described by the U.S. Food and Drug

Administration (the “FDA”) in the 2018 Pre-Market Approval for the Misago

Stent,



                                           8
        Case 6:20-cv-00714-ADA Document 1 Filed 08/04/20 Page 9 of 16




      The BioMimics 3D Vascular Stent System is indicated to improve
      luminal diameter in the treatment of symptomatic de novo or restenotic
      lesions in the native superficial femoral artery and/or proximal popliteal
      artery, with reference vessel diameters ranging from 4.0 - 6.0 mm and
      lesion lengths up to 140 mm.

[October 4, 2018, Pre-Market Approval for the BioMimics 3D Vascular Stent

System, a copy of which is attached hereto as Exhibit 2, at p. 1].

      33.    The BioMimics Stent System:

      [I]s comprised of two components; (i) a Nitinol stent with a three
      dimensional (3D) helical profile in a range of lengths and diameters and
      (ii) an over-the-wire stent delivery system.

      The BioMimics 3D stent is a peripheral self-expanding nickel-titanium
      alloy (Nitinol) stent with 3D helical centerline geometry. The stent is
      laser cut from a straight Nitinol tube and 3D helical geometry is stored
      in the Nitinol shape memory. Three tantalum radiopaque markers are
      located at both ends of the stent to increase visibility of the stent to aid
      in placement.

[Veryan Medical Ltd., BIOMIMICS 3D INSTRUCTIONS FOR USE (IFU003 Issue 09)

(the “BioMimics IFUs”), p. 3, a true and correct copy of which is attached hereto

as Exhibit 3].

      34.    The nitinol stent in the BioMimics Stent System comprises a radially

collapsible sleeve formed in a mesh with, upon information and belief, a coating

applied thereto through passivation, such as through oxidation or electropolishing.




                                           9
          Case 6:20-cv-00714-ADA Document 1 Filed 08/04/20 Page 10 of 16




      35.     The nitinol stent in the BioMimics Stent System further comprises a

sleeve defining a plurality of openings throughout the mesh to allow tissue to grow

therethrough, as shown by the red arrows below.




      36.     The BioMimics IFUs further explain that a delivery catheter is used to

position the nitinol stent in a lumen. [Ex. 3, pp. 6-8]. Once properly positioned, the

nitinol stent in the BioMimics Stent System is expanded through removal of its

covering sheath. [Ex. 3, p. 9-10]. Once fully expanded, the deployment of the

stent is completed by removal of the delivery catheter. [Ex. 3, p. 10].

      37.     The nitinol stent in the BioMimics Stent System thus further

comprises a mesh that is biased towards its open position but constrained by an

outer sheath, removed after placement by the surgeon.

      38.     WFH has satisfied all statutory obligations required to collect pre-

filing damages for the full period allowed by law for infringement of the ʼ475

Patent.

      39.     All other conditions precedent to the assertion of the claims herein

have been satisfied or waived.



                                          10
          Case 6:20-cv-00714-ADA Document 1 Filed 08/04/20 Page 11 of 16




                                   COUNT I
                      DIRECT INFRINGEMENT—ʼ475 PATENT
      40.     WFH incorporates by reference as if fully set forth herein its

averments in Paragraphs 1-39, above.

      41.     As set forth above, the BioMimics Stent System comprises, literally or

through the doctrine of equivalents, each limitation of at least Claim 39 of the ʼ475

Patent.

      42.     Defendant has imported, sold for importation, sold and offered for

sale the BioMimics Stent System within the U.S. since at least 2018, in violation of

35 U.S.C. §271, et seq.

      43.     On information and belief, including the allegations above showing

knowledge and intent, despite having knowledge of the ’475 patent and knowledge

that it is directly infringing one or more claims of the ’475 patent, Defendant has

nevertheless continued its infringing conduct and disregarded an objectively high

likelihood of infringement. Defendant’s infringing activities relative to the ’475

patent have been, and continue to be, willful, wanton, malicious, in bad-faith,

deliberate, consciously wrongful, flagrant, characteristic of a pirate, and an

egregious case of misconduct beyond typical.

      44.     WFH has been, and continues to be, damaged by Defendant’s

infringement of the ʼ475 Patent, in an amount not less than a reasonable royalty,

together with interests and costs as fixed by this Court pursuant to 35 U.S.C. §284.


                                          11
         Case 6:20-cv-00714-ADA Document 1 Filed 08/04/20 Page 12 of 16




                                       COUNT II
                     INDIRECT INFRINGEMENT—ʼ475 PATENT
        45.   WFH incorporates by reference as if fully set forth herein its

averments in Paragraphs 1-39, above.

        46.   Upon information and belief, Defendant also has indirectly infringed

the ʼ475 Patent by inducing others, including members of its US-based direct sales

force, to infringe directly the ʼ475 Patent.

        47.   Upon information and belief, Defendant has taken affirmative actions,

directly or through its wholly-owned U.S. subsidiary, with the specific intent to

cause its wholly-owned U.S. subsidiary and customers within the U.S. to make,

use, offer to sell, sell or import into the United States the Biomimics Stent System

in a manner that infringes at least Claim 39 of the ʼ475 Patent.

        48.   Upon information and belief, such affirmative actions included,

among other things, advising or directing customers and end-users to use the

Biomimics Stent System in an infringing manner; advertising and promoting the

use of the Misago Stent in an infringing manner; and/or distributing instructions

that guide users to use the Misago Stent in an infringing manner.

        49.   Upon information and belief, Defendant has taken these steps, which

constitute induced infringement, with the knowledge of the ʼ475 Patent and that

such steps induced infringement of the ʼ475 Patent, or with willful blindness of the

same.


                                           12
        Case 6:20-cv-00714-ADA Document 1 Filed 08/04/20 Page 13 of 16




      50.    Upon information and belief, including the allegations above showing

knowledge and intent, despite having knowledge of the ’475 patent and knowledge

that it is indirectly infringing one or more claims of the ’475 patent, Defendant has

nevertheless continued its infringing conduct and disregarded an objectively high

likelihood of infringement. Defendant’s infringing activities relative to the ’475

patent have been, and continue to be, willful, wanton, malicious, in bad-faith,

deliberate, consciously wrongful, flagrant, characteristic of a pirate, and an

egregious case of misconduct beyond typical.

                                INJUNCTIVE RELIEF
      51.    WFH seeks preliminary and permanent injunctions as a result of

Defendant’s infringement of the ʼ475 Patent. WFH is likely to succeed in showing

that Defendant infringes the ʼ475 Patent. Because of that infringement, WFH has

suffered an irreparable injury, and the remedies available at law, such as monetary

damages, are inadequate to compensate for that injury. For example, if WFH must

enforce a judgment against Defendant in the United Kingdom, Plaintiff will face a

challenging burden in persuading a United Kingdom court to enforce a judgment

from a U.S. court, potentially preventing WFH from obtaining any monetary

damages from Defendant. Considering the balance of hardships between WFH and

Defendant, a remedy in equity is warranted; and the public interest would not be

disserved by a permanent or preliminary injunction.



                                          13
       Case 6:20-cv-00714-ADA Document 1 Filed 08/04/20 Page 14 of 16




                                     CONCLUSION
      52.      WFH is entitled to recover from Defendant the damages sustained by

WFH as a result of Defendant’s wrongful acts in an amount subject to proof at

trial, which, by law, cannot be less than a reasonable royalty, together with interest

and costs as fixed by this Court.

      53.      WFH has incurred and will incur attorneys’ fees, costs, and expenses

in the prosecution of this action. The circumstances of this dispute may give rise to

an exceptional case within the meaning of 35 U.S.C. § 285, and WFH is entitled to

recover its reasonable and necessary attorneys’ fees, costs, and expenses.

                                    JURY DEMAND
      54.      WFH hereby requests a trial by jury pursuant to Rule 38 of the

Federal Rules of Civil Procedure.

                                 PRAYER FOR RELIEF
      55.      WFH respectfully requests that the Court find in its favor and against

Defendant, entering a judgment in favor of WFH and granting the following relief:

            a) Finding that Defendant has infringed the ʼ475 Patent as alleged

               herein, directly and/or indirectly by way of inducing infringement of

               such patent;

            b) Requiring an accounting of all damages sustained by WFH as a result

               of the acts of infringement by Defendant;



                                           14
Case 6:20-cv-00714-ADA Document 1 Filed 08/04/20 Page 15 of 16




 c) A preliminary and permanent injunction against Defendant, its

    subsidiaries, or anyone acting on its behalf from making, using,

    selling, offering to sell, or importing any products that infringe the

    ʼ475 Patent and any other injunctive relief the Court deems just and

    equitable;

 d) Awarding to WFH damages under 35 U.S.C. §284, including not less

    than a reasonable royalty and up to treble damages;

 e) Requiring Defendant to pay WFH pre-judgment and post-judgment

    interest on the damages awarded;

 f) Awarding to WFH the statutory costs of this action;

 g) Finding this to be an exceptional case and requiring Defendant to pay

    to WFH its attorneys’ fees and non-statutory costs incurred in this

    action under 35 U.S.C. §285; and

 h) Awarding WFH such other and further relief as this Court deems just

    and appropriate, premises considered.




                                 15
 Case 6:20-cv-00714-ADA Document 1 Filed 08/04/20 Page 16 of 16




This 4th day of August, 2020

                                     Respectfully submitted,

                                     LOCKE LORD LLP

Of counsel:                          By:/s/ Ryan E. Dornberger
                                     Ryan E. Dornberger
Bryan G. Harrison (WDTX              ryan.dornberger@lockelord.com
admission pending)                   Minnesota State Bar No. 0396444
bryan.harrison@lockelord.com         2800 Chase Tower
TX State Bar No. 09112600            600 Travis Street
Locke Lord LLP                       Houston, Texas 77002
3333 Piedmont Rd, NE                 (713) 226-1200—Telephone
Terminus 200, Suite 1200             (713) 229-2550—Facsimile
Atlanta, GA 30318
(404) 870-4600—Telephone
(404) 806-5622—Facsimile




                               16
